Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion by signing an order submitted by defendant more than 60 days after the court rendered its decision (see, 22 NYCRR 202.48). Whether to accept a late order rests within the sound discretion of the court and defendant provided an adequate excuse for the delay (see, Krueger v Wilde, 204 AD2d 990; Barnett v Star Mech. Corp., 171 AD2d 142, 146; cf., Tuller v Tuller, 162 AD2d 801, 801-802). (Appeal from Order of Supreme Court, Kings County, Schneier, J.—Abandonment of Motion.) Present—Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.